Name: Commission Regulation (EC) No 1098/2001 of 5 June 2001 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: economic geography;  social affairs;  foodstuff;  social protection;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|32001R1098Commission Regulation (EC) No 1098/2001 of 5 June 2001 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 150 , 06/06/2001 P. 0037 - 0037Commission Regulation (EC) No 1098/2001of 5 June 2001amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community(1), as amended by Regulation (EC) No 2535/95(2), and in particular Article 6 thereof,Whereas:(1) Under Article 3 of Commission Regulation (EEC) No 3149/92(3), as last amended by Regulation (EC) No 2760/1999(4), implementation of the annual distribution plan, as defined in Article 2(1) of that Regulation, runs from 1 October to 30 September of the following year. In the light of experience, and to take account of the particular requirements of distribution to the beneficiaries of the measure, the most deprived persons in the Community, distribution to charitable organisations should be allowed to continue until 31 October of the year of implementation. This will also make it possible to reduce the interim stage between the implementation of two successive plans.(2) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Article 3(1) of Regulation (EEC) No 3149/92 is replaced by the following: "1. Implementation of the plan shall run from 1 October to 30 September of the following year. However, distribution to charitable organisations may continue until 31 October of the year of implementation."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 352, 15.12.1987, p. 1.(2) OJ L 260, 31.10.1995, p. 3.(3) OJ L 313, 30.10.1992, p. 50.(4) OJ L 331, 23.12.1999, p. 55.